UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 11-6442


UNITED STATES OF AMERICA,

                      Plaintiff – Appellee,

          v.

KEVIN MCDONALD,

                      Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.   James R. Spencer, Chief
District Judge. (3:11-cv-00129-JRS)


Submitted:   August 25, 2011                 Decided:   August 30, 2011


Before MOTZ, DUNCAN, and KEENAN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Kevin McDonald, Appellant Pro          Se. Stephen Wiley Miller,
Elizabeth Wu, Assistant United         States Attorneys, Richmond,
Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Kevin McDonald seeks to appeal the district court’s

order conditionally filing his motion for return of property.

This court may exercise jurisdiction only over final orders, 28

U.S.C. § 1291 (2006), and certain interlocutory and collateral

orders, 28 U.S.C. § 1292 (2006); Fed. R. Civ. P. 54(b); Cohen v.

Beneficial Indus. Loan Corp., 337 U.S. 541, 545-46 (1949).                         The

order McDonald seeks to appeal is neither a final order nor an

appealable interlocutory or collateral order.                   Accordingly, we

dismiss the appeal for lack of jurisdiction.                 We deny McDonald’s

motions   for    a     transcript    at    government      expense    and    for    an

evidentiary hearing.           We dispense with oral argument because the

facts   and    legal    contentions       are   adequately    presented      in    the

materials     before     the    court     and   argument   would     not    aid    the

decisional process.



                                                                           DISMISSED




                                           2